                         UNITED STATES BANKRUPTCY COURT
                                  District of Delaware
                              824 Market Street, 3rd Floor
                                 Wilmington, DE 19801
In Re:                                                     Bankruptcy Case No.: 17−12560−BLS
Woodbridge Group of Companies, LLC
     Debtor                                                Bankruptcy Chapter: 11
__________________________________________

Michael Goldberg

      Plaintiff                                            Adv. Proc. No.: 19−50297−BLS

      vs.

Cary Baskin; Mary Baskin

      Defendant(s)

                                            JUDGMENT BY DEFAULT

       On 7/28/21, default was entered against defendant(s) Cary Baskin and Mary Baskin. The plaintiff has
requested entry of judgment by default, has filed an affidavit of the amount due, and has stated that this/these
defendant(s) is/are not in the military service. Furthermore, it appears from the record that this/these defendant(s)
is/are not an infant or incompetent person. Therefore, pursuant to Fed.R.Civ.P. 55(b)(1), as incorporated by
Fed.R.Bankr.P. 7055, judgment is entered against this/these defendant(s) in favor of the plaintiff as follows:

       Judgment is entered against defendant(s) Cary Baskin and Mary Baskin in the amount of $51,297.77 plus court
filing costs in the amount of $350.00 .




Date: 4/1/21

                                                                                Una O'Boyle, Clerk of Court




(VAN−433b)
